IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 18, 2009
                                No. 08-51181
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EFRAIN GOMEZ-GARCIA,

                                           Defendant-Appellant

                          ________________________

                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:08-CR-1949-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Efrain Gomez-Garcia appeals his sentence following his guilty plea
conviction for illegal reentry into the United States, a violation of 8 U.S.C.
§ 1326. Gomez-Garcia was sentenced within his advisory guidelines range to 37
months of imprisonment and three years of nonreporting supervised release.
Gomez-Garcia contends that his sentence is not entitled to a presumption of
reasonableness because U.S.S.G. § 2L1.2, the guideline provision applicable to


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51181

violations of § 1326, is not empirically based. As acknowledged by Gomez-
Garcia, this argument is foreclosed. See United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009).
      Gomez-Garcia also contends that his sentence should be vacated as
substantively unreasonable because it was greater than necessary to meet the
requirements of 18 U.S.C. § 3553(a). Gomez-Garcia contends that his sentence
overstated the seriousness of his illegal reentry offense, failed to reflect his
personal history and characteristics, and overstated the need to deter future
crimes and to protect the public. The substantive reasonableness of Gomez-
Garcia’s sentence is reviewed under an abuse-of-discretion standard, and a
presumption of reasonableness applies to his sentence. See Gall v. United
States, 128 S. Ct. 586, 597 (2007); United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006).   Gomez-Garcia’s appellate arguments fail to establish that his
sentence was unreasonable.
      AFFIRMED.




                                        2